June 13, 2006


Ms. Cynthia T. Sheppard
Post Office Box 67
Cuero, TX 77954

Mr. Gary Linn Evans
Coats & Evans
P.O. Box 130246
The Woodlands, TX 77393-0246
Honorable Thomas R. Culver III
240th District Court
County Courthouse
Richmond, TX 77469-3110

RE:   Case Number:  06-0414
      Court of Appeals Number:  14-06-00136-CV
      Trial Court Number:  04-CV-139972

Style:      IN RE  TEAM ROCKET, L.P. AND MLF AIRFRAMES, INC. AND MARK L.
      FREDERICK

Dear Counsel:

      The Supreme Court of Texas granted the Motion for Temporary Orders and
issued the enclosed stay order in  the  above-referenced  case.   The  Court
requests that real party in interest file a response  to  the  petition  for
writ of mandamus.  The response is due to be filed in this office  no  later
than 3:00 p.m., June 28, 2006.  PLEASE NOTE Tex. R.  App.  P.  9.2(b),  does
not apply.  There is no filing fee associated with this requested response.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Glory      |
|   |Hopkins        |
|   |Mr. Ed Wells   |